Citation Nr: 0520392	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral pes planus with left 
Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1999 to November 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss and hemorrhoids and found that a compensable 
disability rating for pes planus with left Achilles 
tendonitis was not warranted.  In a November 2003 rating 
decision, the RO granted service connection for hemorrhoids, 
which is considered a full grant on appeal, and increased the 
disability rating for pes planus to 10 percent.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not currently have bilateral hearing 
loss for VA disability purposes.

3.  The veteran's bilateral pes planus with left Achilles 
tendonitis is not moderately severe or severe.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1131, 1137, 1112 
(West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2004).  

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected bilateral pes 
planus with left Achilles tendonitis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2003.  The veteran was 
told of the requirements to successfully establish service 
connection and an increased rating, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
October 2003.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The service medical records show that the veteran's hearing 
was within normal limits on entrance to service, during 
service, and at separation.  

On VA audiological evaluation in August 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT
15
5
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

On VA examination in October 2002, it was noted that the 
veteran had shoe inserts for pes planus and was essentially 
aymptomatic.  He had also been diagnosed as having Achilles 
tendonitis which had essentially cleared with no residuals 
that could be separated from pain associated with rheumatoid 
arthritis.  Physical examination showed no tenderness of the 
Achilles tendons.  There was grade 1 bilateral pes planus and 
no tenderness on deep palpitation of the plantar surfaces of 
either foot.  The veteran was diagnosed as having status post 
Achilles tendonitis in September 2001 with no definite 
current symptoms or loss of function associated with this 
claim and grade 1 bilateral pes planus.  

In October 2003, the veteran was afforded a VA examination.  
The veteran's claims file was reviewed.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
5
15
LEFT
5
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
veteran was diagnosed as having normal otologic and 
audiometric evaluation and there was no evidence of hearing 
loss.  

During the October 2003 examination, the veteran underwent an 
evaluation of his feet.  At that time, he complained of 
difficulty standing for as long as an hour.  He rated the 
severity of pain in his feet while standing as 6 out of 10 
and 2 out of 10 when seated.  Physical examination showed 
there was minimal residual metatarsal arch and minimal grade 
1 pes planus.  There was no tenderness, redness, or 
ulcerations on the ventral surfaces of the feet.  The 
weightbearing line was not over or medial to the great toe.  
There was no deformity, tenderness or inward bowing of the 
Achilles tendon.  The range of motion of both ankles and toes 
were essentially normal.  There was some tenderness about the 
medial and lateral malleolus bilaterally.  The veteran was 
diagnosed as having pes planus bilateral with minimal 
disability and a history of bilateral Achilles tendonitis 
with an essentially normal current examination and minimal 
disability without progression.  


III.  Legal analysis

Service connection for bilateral hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004); see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2004).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2004).

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  As shown in the August 2002 and 
October 2003 VA examinations, the veteran does not currently 
have hearing loss as defined by 38 C.F.R. § 3.385.  In the 
absence of a current disability, there cannot be a grant of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).  As there is no competent evidence showing current 
hearing loss disability as defined by 38 C.F.R. § 3.385, the 
veteran's claim for service connection for bilateral hearing 
loss must be denied.  

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, and the 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107 (West 2002).


Increased rating for service connected bilateral pes planus 
with left Achilles tendonitis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to determine whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that past medical 
records should not be given precedence over current medical 
findings) does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id; See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  Reasonable 
doubt as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2004).

The severity of pes planus is ascertained, for VA purposes, 
by application of the criteria set forth in Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, § 4.71a (2004).  A 10 percent disability 
rating is assigned when pes planus is moderate, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  A 30 percent rating is available where bilateral pes 
planus is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is available where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and without improvement by 
orthopedic shoes or appliances.

A 10 percent disability rating is also warranted under 
Diagnostic Code 5284 for a moderate foot disability.  Higher 
ratings are assignable for a moderately severe (20 percent) 
or severe (30 percent) foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

The Board concludes that the 10 percent rating adequately 
compensates the manifestations of the service-connected pes 
planus.  The findings on examination in this case do not more 
nearly approximate the 30 percent rating.  The 
service-connected pes planus is manifested by complaints of 
foot pain, especially when standing for a long period of 
time.  Although the veteran has demonstrated some tenderness 
about the medial and lateral malleolus on physical 
examination, no objective evidence of marked deformity 
(pronation, abduction, etc.), calluses, or swelling on use 
was noted on the VA examination in October 2003.  There have 
been specific findings of no tenderness, redness or 
ulcerations on the ventral surfaces of the feet and no 
deformity, tenderness or inward bowing of the Achilles 
tendon.  In addition, the examiner stated that there was only 
minimal disability concerning the veteran's bilateral pes 
planus and minimal disability without progression of Achilles 
tendonitis with an essentially normal examination.  There 
have been no findings of a moderately severe or a severe 
condition so as to warrant a higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5284 (2004).  Accordingly, 
for these reasons and bases, the Board concludes that the 
criteria for an increased disability rating for 
service-connected pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7 (2004).

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The medical evidence demonstrates only minimal disability 
associated with the veteran's service-connected pes planus.  
The VA examiner noted an increase in severity of pain when 
the veteran stood for as long as an hour.  Of note, the VA 
examiner reported that the veteran's pes planus and Achilles 
tendonitis was only a minimal disability.  Accordingly, any 
pain affecting function of the feet is not shown to a degree 
beyond that contemplated by the current schedular evaluation 
assigned to this disability, as reflected by the medical 
findings of record which do not meet the criteria for the 
next higher schedular evaluation.  The Board further points 
out that pain on manipulation and use is among the criteria 
specifically considered when assigning a disability 
evaluation for pes planus under diagnostic code 5276. 

For these reasons, the Board concludes that the evidence 
against the veteran's claims is more probative and of greater 
weight and, based on this evidence, finds that a disability 
rating for bilateral pes planus with left Achilles tendonitis 
in excess of 10 percent is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Supplemental statement of the case, dated 
November 10, 2003.  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 5276 and 5284, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, there is no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the veteran has required 
frequent hospitalizations for his foot disability.  
Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his foot 
disability.  Although he is unemployed, the medical evidence 
supports a conclusion that it is due in large part to his 
severe psoriasis with associated psoriatic arthropathy.  
Thus, the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular rating.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus with left Achilles tendonitis is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


